32 F.3d 571
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Larry Alexander HUGHES, Appellant.
No. 94-1859.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 25, 1994.Filed:  August 2, 1994.

Before FAGG, WOLLMAN, and BEAM, Circuit Judges.
PER CURIAM.


1
Larry Alexander Hughes appeals his conviction for assault with intent to commit murder.  Hughes contends the evidence is insufficient to support the jury verdict.  On review, we must construe the evidence in the light most favorable to the government and affirm if there is substantial evidence to support the verdict.  We conclude there is sufficient evidence from which a reasonable jury could find beyond a reasonable doubt the essential elements of the crime and Hughes's guilt.  The court will not consider Hughes's ineffective assistance of counsel claims on direct appeal.  These claims are best presented on motion under 28 U.S.C. Sec. 2255.  We thus affirm.  See 8th Cir.  R. 47B.